Citation Nr: 1105504	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  07-24 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to an increased disability rating for service-
connected chronic sinusitis, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased disability rating for a service-
connected lumbosacral strain, currently rated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from March 1994 to March 1997.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which continued the 10 percent disability ratings for 
the Veteran's chronic sinusitis and lumbosacral strain. 

The issue of the Veteran's entitlement to an increased disability 
rating for the Veteran's service-connected lumbosacral strain is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the Veteran if further action is 
required.


FINDINGS OF FACT

1.  The Veteran's service-connected chronic sinusitis is not 
manifested by incapacitating episodes requiring prolonged 
antibiotic treatment, more than six non-incapacitating episodes 
per year characterized by pain and purulent discharge or 
crusting, or radical sinus surgery.

2.  The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation for 
the Veteran's service-connected sinusitis disability is 
inadequate.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 
the currently assigned 10 percent evaluation for the Veteran's 
service-connected chronic sinusitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 6512 (2010).

2.  The criteria for referral of the Veteran's sinusitis 
disability for consideration on an extra-schedular basis are not 
met.  38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an 
enhanced duty on the part of VA to notify a veteran as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159 (2010).  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to assist 
veterans in the development of their claims.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2010).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

      a)  	Standard of Review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material to 
the determination of the matter, the Board resolves the benefit 
of the doubt for each such issue in favor of the veteran.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that a 
veteran "need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

      b)  	Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA must 
specifically inform the veteran and the veteran's representative, 
if any, of which portion, if any, of the evidence is to be 
provided by the veteran and which part, if any, VA will attempt 
to obtain on behalf of the veteran.  See 38 U.S.C.A. § 5103 (West 
2002 & Supp. 2010); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (noting that a letter from VA to the veteran that 
described evidence potentially helpful to the veteran but that 
did not specify the party responsible for obtaining such evidence 
did not meet the standard set forth in the VCAA).

After reviewing the record, the Board concludes that the notice 
requirements of the VCAA have been satisfied in the instant case.  
The June 2006 VCAA letter informed the Veteran of VA's duty to 
assist in the development of his claim.  Specifically, the letter 
advised the Veteran that VA is responsible for obtaining relevant 
records from Federal agencies, including records kept by VA 
Medical Centers and the Social Security Administration.  With 
respect to private treatment records, the June 2006 letter 
informed the Veteran that VA would make reasonable efforts to 
obtain relevant records not held by any Federal agency.  Included 
with the letter was a copy of VA Form 21-4142, Authorization and 
Consent to Release Information, and the Veteran was asked to 
complete this release so that VA could obtain private treatment 
records on his behalf.  The June 2006 letter also notified the 
Veteran of the process by which disability ratings and effective 
dates are established.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

There is no indication that there exists any evidence which could 
be obtained which would have an effect on the outcome of this 
case; therefore no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (finding that VCAA 
notice is not required where there is no reasonable possibility 
that additional development will aid the veteran).

      c)  	Duty to Assist

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service treatment records have been associated with the claims 
file.  All identified and available treatment records have been 
secured, which include VA examination reports and VA medical 
center treatment records.  In his June 2006 claim, the Veteran 
stated that he had recently started to be seen by a "nose and 
throat specialist."  The Veteran was subsequently provided with 
VA Form 21-4142, Authorization and Consent to Release 
Information, in order to enable VA to associate these records 
with the claim file.  The Veteran did not complete this 
authorization for the nose and throat specialist, and those 
medical records have not been obtained.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  More 
specifically, a VA examination must be conducted when the 
evidence of record does not reflect the current state of the 
Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2010).  To that end, when VA 
undertakes to provide a VA examination, it must ensure that the 
examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  

As the Board will discuss in detail in the analysis below, the 
Veteran was provided with a VA examination in February 2007.  The 
report of this examination indicate that the examiner reviewed 
the Veteran's claim file and past medical history, recorded his 
current complaints, conducted appropriate evaluations, and 
rendered appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The Board, therefore, 
concludes that these examination reports are adequate for the 
purpose of rendering a decision in the instant appeal.  See 38 
C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  The Veteran and his representative have not 
contended otherwise.  

The Board observes that all due process concerns have been 
satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has not 
requested a hearing before a Veterans Law Judge.  Accordingly, 
the Board will proceed to a decision. 

Schedular Analysis of Chronic Sinusitis

The Veteran contends that his service-connected sinusitis is more 
severely disabling than the current 10 percent evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2010).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2010).  When there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R.      §4.3 (2010).

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. §§ 4.1, 
4.2), but when, as here, service connection has been in effect 
for many years, the primary concern for the Board is the current 
level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  And the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the state 
of the disability from the time period one year before the claim 
was filed until a final decision is issued.  Hart v. Mansfield, 
21 Vet. App. 505, 509-510 (2007).

The Veteran's chronic sinusitis disability is currently rated as 
10 percent disabling under the diagnostic code for chronic 
frontal sinusitis.  See 38 C.F.R. § 4.97, Diagnostic Code 6512 
(2010).  This diagnostic code provides that the disability rating 
is to be assigned according to the General Rating Formula for 
Sinusitis (diagnostic codes 6510 through 6514), which states the 
following:

A noncompensable rating is assigned for sinusitis when it 
is detected by x-ray only.  

A 10 percent rating is assigned for one or two 
incapacitating episodes per year of sinusitis (an 
incapacitating episode of sinusitis is one that requires 
bed rest and treatment by a physician) requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or three 
to six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.

A 30 percent rating is assigned for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting. 

A 50 percent rating is warranted following radical surgery 
with chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  

38 C.F.R. § 4.97, Diagnostic Code 6512 (2010).

The criteria for compensable ratings of sinus conditions are 
stated in the conjunctive, which means that all three conditions 
must be met (headaches, pain, and crusting or purulent discharge) 
to warrant a rating of 10 percent or greater.  See Camacho v. 
Nicholson, 21 Vet. App. 360, 366 (2007) (finding that the use of 
the conjunctive "and" in the criteria for a 40 percent rating 
for diabetes-"insulin, restricted diet, and regulation of 
activities"-meant that entitlement to that rating required all 
three criteria to be met.)

In the instant case, the Veteran was provided with a VA 
examination for his sinus condition in February 2007.  During 
that examination, the Veteran reported that he had year-round 
symptoms associated with chronic ethmoidal sinusitis, including 
frequent headaches.  The Veteran had not experienced recurrent 
respiratory infections, and he did not use antibiotics.  Upon 
physical examination, the examiner noted that the Veteran had 
small, congested nasal passages with some redness of the 
turbinates.  The examiner noted no discharge or postnasal drip, 
and the pharynx was clear without inflammation.  The Veteran's 
lungs were clear and resonant without wheezing.  The VA examiner 
diagnosed the Veteran with chronic ethmoidal sinusitis with 
chronic vasomotor rhinitis and recurrent frontal headaches.

The remaining medical evidence of record indicates that the 
Veteran reported sinus-related symptoms to medical care providers 
on three separate occasions.  In June 2006, during the Veteran's 
annual physical examination at a VA medical center, the Veteran 
noted that he had experienced sinusitis and headaches for several 
years.  Upon physical examination, the VA clinician noted that 
the Veteran's ear, nose, and throat were unremarkable, and the 
clinician diagnosed the Veteran with allergic rhinitis and 
sinusitis.  In a December 2006 VA clinical examination, the 
Veteran reported that he had experienced daily headaches for six 
years involving frontal pressure above the eyes.  The VA 
clinician diagnosed the Veteran with tension headaches, noting 
that the headache symptoms were inconsistent with migraines, 
cluster headaches, sinus headaches, or analgesic abuse.  In an 
April 2007 VA clinical examination, the Veteran complained of two 
weeks of nasal congestion and headache with copious bright yellow 
discharge.  He was diagnosed at that time with acute sinusitis, 
and he was prescribed with an antibiotic to treat the condition.  

In addition to the medical evidence of record, the Veteran has 
submitted lay evidence in support of his claim.  In his August 
2007 substantive appeal, the Veteran stated that he "had more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches; pain and purulent discharge or 
crusting constantly for over ten years."  The Veteran further 
noted that he rarely experienced a day without a headache, his 
nose felt constantly congested, and he could rarely breathe 
through both nostrils.  He stated that a private physician 
performed surgery in 2006 to "widen [his] throat" and 
recommended sinus surgery to alleviate his breathing difficulties 
and headaches.  The Veteran stated that he refused the sinus 
surgery because he was concerned that it would worsen his 
condition.  

Applying the pertinent rating criteria to the facts in the 
instant case, the Board notes that a 50 percent rating for the 
Veteran's sinusitis is unwarranted because the record does not 
indicate that the Veteran has undergone radical sinus surgery 
with chronic osteomyelitis, nor does the medical evidence of 
record indicate that the Veteran has experienced tenderness of an 
affected sinus.

A 30 percent disability rating is similarly unwarranted.  The 
medical evidence does not demonstrate that the Veteran has 
experienced three or more incapacitating episodes per year of 
sinusitis requiring prolonged antibiotic treatment.  Indeed, the 
medical evidence of record indicates that the Veteran has 
received antibiotic treatment for nasal congestion on only one 
occasion: April 2007.  Similarly, the medical evidence does not 
demonstrate that the Veteran has experienced more than six non-
incapacitating episodes per year of sinusitis with headaches, 
pain, and purulent discharge or crusting.  As noted above, the 
criteria for a 30 percent rating are in the conjunctive; all 
three symptoms must be demonstrated before a 30 percent rating is 
warranted.  While the medical evidence of record contains the 
Veteran's consistent complaints of headaches and pain, it does 
not demonstrate that the Veteran's sinusitis was accompanied by 
purulent discharge or crusting on more than six occasions over 
the course of a year.  Instead, the medical record indicates that 
on only one occasion-April 2007-did the Veteran present to 
clinicians with sinus discharge.

In rendering this decision, the Board has considered the lay 
evidence that the Veteran has offered in support of his claim.  
As noted above, the Veteran stated in his substantive appeal that 
he has "had more than six non-incapacitating episodes per year 
of sinusitis characterized by headaches; pain and purulent 
discharge or crusting constantly for over ten years."  The 
Veteran, as a lay person, is competent to note that he has 
experienced symptoms associated with his sinus condition, 
including headaches and pain.  See Layno v. Brown, 6 Vet. App. 
465, 467-69 (1994) (stating that the veteran as a lay person is 
competent to report information of which he has personal 
knowledge, i.e., information that he can gather through his 
senses).

Competency of evidence differs, however, from the weight and 
credibility assigned to evidence.  The former is a legal concept 
determining whether testimony may be heard and considered by the 
trier of fact; the latter is a factual determination that 
addresses the probative value of the evidence to be made after 
the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting 
that "although interest may affect the credibility of testimony, 
it does not affect competency to testify.")  When determining 
the credibility of lay evidence, the Board may properly consider 
bias, desire for monetary gain, interest, internal inconsistency 
of the statements, facial plausibility, and consistency with 
other evidence submitted on behalf of a veteran.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d. 604 
(Fed. Cir. 1996); see also Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (noting that while VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party, 
personal interest may affect the credibility of the evidence).

In the instant case, while the Veteran is competent to describe 
his physical symptoms of headaches and pain, the Board finds that 
the Veteran's lay statement-particularly the portion that 
consists of a verbatim quotation of the criteria for a 30 percent 
disability rating for sinusitis-is not credible, particularly 
when such an assertion is not supported by medical evidence.  
Indeed, the record reveals only two occasions when the Veteran 
sought medical treatment for the symptoms associated with his 
sinusitis.  The medical record indicates that the Veteran sought 
medical treatment for sinus discharge on only one occasion.  The 
Board therefore assigns the Veteran's lay statements with less 
probative weight than the medical evidence of record discussed 
above.  As such, a rating in excess of 10 percent is not 
appropriate for the Veteran's service-connected chronic sinusitis 
disability.

The Board further finds that since the effective date of service 
connection, there have been no distinct periods of time during 
which the Veteran's disability was compensable to a degree 
greater than 10 percent.  He is accordingly not entitled to 
receive a "staged" rating.  Fenderson, supra.

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is 
entitled to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to 
determine a veteran's entitlement to an extra-schedular rating.  
22 Vet. App. 111 (2008).  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found to be inadequate, the Board must 
determine whether the Veteran's disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the 
first step of the Thun analysis.  The rating criteria are not 
inadequate.  Higher ratings are available for chronic sinusitis, 
but the Veteran does not meet those criteria.  It does not appear 
that the Veteran has an "exceptional or unusual" disability; he 
merely disagrees with the 10 percent evaluation for his level of 
impairment.  In other words, he does not have any symptoms from 
his service-connected disorder that are unusual or are different 
from those contemplate by the schedular criteria.  The available 
schedular evaluations for that service-connected disability are 
adequate.  Referral for extra-schedular consideration is not 
warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-
schedular consideration is moot.  See Thun, supra.  The Veteran's 
disability picture is contemplated by the rating schedule and no 
extra-schedular referral is required.  See 38 C.F.R. § 
3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, the Board also notes that the Court has held that the 
issue of a total disability rating based on individual 
unemployability (TDIU) is part of an increased rating claim when 
a request for TDIU is reasonably raised by the record.  Rice v. 
Shinseki, 22 Vet. App. 447, 453 (2009).  In the instant case, 
however, the Veteran has not explicitly raised the issue of TDIU.  
Likewise, the record does not reasonably raise the issue of TDIU.  
In his August 2007 substantive appeal, the Veteran stated that he 
was "not looking for an incredible increase especially one that 
would cause concern as to whether or not I could work."  In the 
February 2007 examination report, the VA examiner noted that the 
Veteran was employed as a police officer.  The examiner further 
opined that the Veteran's condition did not affect the Veteran's 
occupation.  In light of the foregoing, the Board finds that 
entitlement to TDIU has not been raised.


ORDER

Entitlement to an increased disability rating for service-
connected chronic sinusitis, currently evaluated 10 percent 
disabling, is denied.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is necessary 
to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  When VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).

The present level of disability is of primary concern when 
entitlement to compensation has already been established and an 
increase in the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  VA's duty to assist includes 
providing a new medical examination when a Veteran asserts or 
provides evidence that a disability has worsened and the 
available evidence is too old for an adequate evaluation of the 
current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(finding that the Board should have ordered a contemporaneous 
examination of the veteran because a 23-month old exam was too 
remote in time to adequately support the decision in an appeal 
for an increased rating).

In the instant case, the Veteran was last afforded a VA 
examination for his disability in February 2007, or approximately 
four years ago.  In his August 2007 substantive appeal, the 
Veteran stated that his back disability was "consistently 
getting worse every year."  

In light of the Veteran's assertion that his pain is consistently 
increasing and the length of time that has passed since the 
Veteran's most recent VA examination, the Board finds that the 
February 2007 examination report is not an adequate basis upon 
which to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Given the necessity of ascertaining the 
Veteran's present level of disability, a contemporaneous 
examination of the Veteran's lumbosacral strain disability is 
necessary to accurately assess the current severity of his 
disability.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
examination by an examiner with sufficient 
expertise to determine the nature and extent 
of all impairment due to his service-
connected lumbar and thoracic spine 
disabilities.  The claims folder must be made 
available to and reviewed by the examiner.  
All indicated studies, including X-ray and 
range of motion studies in degrees, should be 
performed.

In reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the specific 
excursion(s) of motion, if any, accompanied 
by pain.  To the extent possible, the 
examiner should assess the degree of severity 
of any pain.

Tests of joint motion against varying 
resistance should be performed.  The extent 
of any pain, incoordination, weakened 
movement, and excess fatigability on use 
should be described.  To the extent possible, 
the additional functional impairment due to 
pain, incoordination, weakened movement, and 
excess fatigability should be assessed in 
terms of the degree of additional range of 
motion loss.  If this is not feasible, the 
examiner should so state and provide an 
explanation as to why it is not feasible.

The examiner should also express an opinion 
concerning whether there would be additional 
functional limitations on repeated use or 
during flare-ups (if the Veteran describes 
flare-ups).  To the extent possible, the 
additional functional limitation on repeated 
use or during flare-ups should be assessed in 
terms of the degree of additional range of 
motion loss.  If this is not feasible, the 
examiner should so state and provide an 
explanation as to why it is not feasible.

The examiner should specifically identify any 
evidence of radiculopathy due to the service-
connected disabilities, to include reflex 
changes, characteristic pain, loss of 
sensation, motor strength, and muscle spasm.  
Any functional impairment of the extremities 
due to the Veteran's service-connected spine 
disabilities should be identified, and the 
examiner should assess the frequency and 
duration of any episodes of intervertebral 
disc syndrome, and in particular should 
assess the frequency and duration of any 
episodes of acute signs and symptoms of 
intervertebral disc syndrome that require bed 
rest prescribed by a physician and treatment 
by a physician.

The examiner should also provide an opinion 
concerning the impact of the Veteran's 
service-connected spine disabilities on his 
ability to work.

The supporting rationale for all opinions 
expressed must be provided.

2. The RO must notify the Veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.   Copies of all documentation 
notifying the Veteran of any scheduled VA 
examination must be placed in the Veteran's 
claims file.

3.  Then, after ensuring any other necessary 
development has been completed, the RO/AMC 
should readjudicate the Veteran's claim.  If 
action remains adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and allow 
an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2010).



 Department of Veterans Affairs


